UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4227



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GREGORY ANTONIO PERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:07-cr-00162-1)


Submitted:   August 22, 2008             Decided:   September 2, 2008


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Joshua C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory Person pled guilty to possession with intent to

distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2000), and the district court sentenced him as a career offender

to a 151-month term of imprisonment, at the bottom of the advisory

guideline range.     On appeal, counsel has filed an Anders1 brief,

noting that Person waived the right to appeal his sentence in the

plea agreement and, thus, there are no meritorious issues for

appeal.    In the event this court invalidates the waiver, counsel

asserts that Person’s sentence is unreasonable because the career

offender   designation   overstates   the   seriousness   of    Person’s

criminal history.2    The Government has moved to dismiss the appeal

based upon Person’s waiver of appellate rights.     We affirm in part

and dismiss in part.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.    United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).     Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151


     1
      Anders v. California, 386 U.S. 738 (1967).
     2
      Person has filed a pro se supplemental brief. To         the extent
he asserts that counsel provided ineffective assistance,       we decline
to review those claims on direct appeal.      See United        States v.
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006) (providing       standard).
We also reject Person’s remaining pro se claims.

                                  2
(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).    The question of whether a defendant validly

waived his right to appeal is a question of law that we review de

novo.   United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

          Our review of the record leads us to conclude that Person

knowingly and voluntarily waived the right to appeal his sentence.

Moreover, the sentencing issues raised on appeal fall within the

scope of the waiver. We therefore grant, in part, the Government’s

motion to dismiss and dismiss this portion of the appeal.

           Although the waiver provision in the plea agreement

precludes our review of the sentence, the waiver does not preclude

our review of any errors in Person’s conviction that may be

revealed by our review pursuant to Anders.      Our review of the

transcript of the plea colloquy leads us to conclude that the

district court substantially complied with the mandates of Rule 11

in accepting Person’s guilty plea and that any omissions did not

affect his substantial rights. The district court ensured that the

plea was entered knowingly and voluntarily and was supported by an

independent factual basis.   See United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).     Thus, we deny, in part, the

Government’s motion to dismiss and affirm the conviction.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver. We therefore affirm Person’s conviction and


                                 3
dismiss the appeal of his sentence.      This court requires that

counsel inform the client, in writing, of the right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




                                4